Case 3:13-cr-00226-RNC Document 454-1 Filed 02/20/19 Page 1 of 4




                    EXHIBIT
                             A
         Case 3:13-cr-00226-RNC Document 454-1 Filed 02/20/19 Page 2 of 4



                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                                 :    Redacted
                                                         :
                 v.                                      :    Criminal No. 3:13CR226 (RNC)
                                                         :
DANIEL CARPENTER                                         :    February 20, 2019


                  GOVERNMENT’S SUR-REPLY IN OPPOSITION TO
              DEFENDANT’S MOTION TO EXTEND HIS SURRENDER DATE

        The Government respectfully submits this brief sur-reply to notify the Court of a

misleading exhibit attached to Mr. Carpenter’s reply memorandum. ECF No. 451. 1 Attached as

Exhibit One to Mr. Carpenter’s reply memorandum is a purported “excerpt from the National

Institutes of Health,” which Mr. Carpenter cites for the proposition that




1
  The Government notes that Mr. Carpenter filed his reply under seal without seeking leave of the Court, as required
by Local Criminal Rule 57(b)(3). He also failed to file a redacted publicly available version of the document as
required by Local Criminal Rule 57(b)(4).
           Case 3:13-cr-00226-RNC Document 454-1 Filed 02/20/19 Page 3 of 4



           Accordingly, the Court should disregard Mr. Carpenter’s reference to Exhibit One because

it is misleading and describes a different procedure than the one




           Mr. Carpenter argues there is no harm in a two month-extension. The Government

respectfully disagrees. The Court is well aware of Mr. Carpenter’s “scorched earth” litigation

tactics, and the Government has every reason to believe Mr. Carpenter will continue to find reasons

to prolong his surrender date. Over 18 months have passed since the guilty verdict in this matter—

largely due to Mr. Carpenter’s own requests for continuances—and it is time for Mr. Carpenter to

begin serving his sentence without further delay. The Government recognizes that incarceration

will cause hardship to Mr. Carpenter’s family, but this is a consequence of Mr. Carpenter’s own

actions and is true for any defendant convicted of a crime.

                                                  CONCLUSION

           For the foregoing reasons and the reasons set forth in the Government’s memorandum in

opposition to Mr. Carpenter’s motion, Mr. Carpenter’s motion should be denied.                                 As the

Government indicated in its opposition, the Government will consent to an extension until March

22, 2019. If after

           Mr. Carpenter can seek an extension at that time.


2
    Even if Exhibit One to Mr. Carpenter’s reply described the procedure that was the same as the one


                                                                                             Similarly, the “Carpenters’
fears that there could be several major snowstorms in April,” see id., is also just speculation.

                                                           2
        Case 3:13-cr-00226-RNC Document 454-1 Filed 02/20/19 Page 4 of 4




                                                Respectfully submitted,

                                                JOHN H. DURHAM
                                                UNITED STATES ATTORNEY

                                                /s/ Neeraj N. Patel
                                                NEERAJ N. PATEL
                                                ASSISTANT U.S. ATTORNEY
                                                Federal Bar No. phv04499
                                                157 Church Street, 25th Floor
                                                New Haven, CT 06510
                                                Tel: 203-821-3700
                                                Email: Neeraj.Patel@usdoj.gov


                                                /s/ David E. Novick
                                                DAVID E. NOVICK
                                                ASSISTANT U.S. ATTORNEY
                                                Federal Bar No. phv02874
                                                157 Church Street, 25th Floor
                                                New Haven, CT 06510
                                                Tel: 203-821-3700
                                                Email: David.Novick@usdoj.gov




                                  CERTIFICATION OF SERVICE

        This is to certify that on February 20, 2019, a copy of the foregoing Sur-Reply
Memorandum was filed electronically and served by mail on anyone unable to accept electronic
filing. Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic
filing system or by mail on anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.


                                                /s/ Neeraj N. Patel
                                                NEERAJ N. PATEL
                                                ASSISTANT UNITED STATES ATTORNEY




                                                    3
